Filed 4/24/13 In re A.H. CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR

In re A. H., a Person Coming Under the                               B240300
Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK77960)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A. A.,

          Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County, Albert
Garcia, Juvenile Court Referee. Affirmed.
         Nancy Rabin Brucker, under appointment by the Court of Appeal, for
Defendant and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County
Counsel, and Aileen Wong, Deputy County Counsel, for Plaintiff and Respondent.
                                   _____________________________
                                INTRODUCTION
      A. A. (Mother) is the birth mother of A. H. (the child), and the daughter of
Nichole R. (maternal grandmother). On March 14, 2012, at a Welfare and
                                          1
Institutions Code section 366.26 hearing, the juvenile court terminated Mother’s
parental rights. At the same hearing, the court denied the maternal grandmother’s
petition under section 388 to have the child placed with her. Mother appeals from
both orders of the juvenile court. She contends (1) that she has standing to
challenge the denial of the maternal grandmother’s section 388 petition, (2) that the
juvenile court erred by failing to provide the maternal grandmother with a full
evidentiary hearing on the section 388 motion, and (3) that the decision to
terminate her parental rights should be reconsidered de novo on remand. Finding
no error, we affirm.
                  FACTUAL AND PROCEDURAL HISTORY
      In 2009, Mother, then 16, lived with the maternal grandmother. In June
2009, the maternal grandmother left for an urgent trip to Texas. She took the year
old child with her, and left Mother at home with Mother’s 14-year-old godsister.
During the three day trip, Mother did not maintain communication with the
maternal grandmother, failed to do her chores, and rented movies without
permission. When the maternal grandmother returned on June 19, 2009, she gave
the child to Mother to change and bathe. Shortly thereafter, the maternal
grandmother questioned Mother about where she had been for the past three days.
Mother started giving excuses, and the maternal grandmother began hitting her.
Mother then left the apartment and ran away. The maternal grandmother found the




1
      All further statutory citations are to the Welfare and Institutions Code,
unless otherwise stated.

                                          2
child sitting in a bathtub partially filled with water. The maternal grandmother
finished bathing the child, dressed her, fed her, and laid her to sleep.
      On June 26, 2009, the Department of Children and Family Services (DCFS)
filed a section 300 petition on behalf of the child, alleging that Mother had placed
the child in a detrimental and endangering situation when she left her in the
bathtub without adult supervision. In the petition, the social worker reported that
Mother had stated she was beaten by the maternal grandmother, and that Mother
feared the maternal grandmother would gain custody of the child. The social
worker noted that DCFS’s records indicated the maternal grandmother was a
dependent of the juvenile court as a child, and had Mother at the age of 15.
      At a July 14, 2009 hearing, the juvenile court sustained the allegation in the
section 300 petition that Mother had placed the child in a detrimental and
endangering situation. The court set the matter for a dispositional hearing. At the
dispositional hearing, the court declared the child a dependent of the juvenile court
under section 300, subdivision (b). The court ordered the child removed from
Mother’s custody and placed in a foster home, ordered family reunification
services, and granted the maternal grandmother monitored visits with the child.
      At the September 17, 2009 progress hearing, the social worker reported that
Mother and child had been placed with a foster mother. At the same hearing, the
juvenile court noted the Evidence Code section 730 evaluation for the maternal
grandmother recommended that she receive psychiatric treatment for her bipolar
disorder.
      In the January 12, 2010 status review report, the social worker reported that
Mother was not complying with the family reunification case plan. Mother also
had told the social worker she did not want to return to the maternal grandmother’s
home. In the April 22, 2010 interim review report, the social worker reported that



                                           3
Mother had informed the social worker she did not want to return to the maternal
grandmother’s home at that time.
      On May 13, 2010, Mother filed a section 388 petition requesting the child be
returned to her custody. The juvenile court denied the petition, finding it would
not be in the best interest of the child.
      On August 5, 2010, the maternal grandmother had a conflict with the social
worker related to her monitored visits with the child. That day, Mother told the
social worker she wanted the visits with the maternal grandmother stopped due to
“the issues that the maternal grandmother has been causing and the recent incident
that potentially put the current placement at risk.” At the August 11, 2010 hearing,
the juvenile court granted monitored visits for the maternal grandmother with a
DCFS-approved monitor.
      In the December 17, 2010 status review report, the social worker reported
that Mother disclosed she had been arrested for petty theft in October 2010. On
January 12, 2011, Mother called the social worker, stating she had run away after a
verbal altercation with her foster mother. Mother’s probation officer informed the
social worker that Mother had not shown up for her delinquency hearing and that
an arrest warrant had been issued for her.
      At the February 23, 2011 section 366.22 hearing, the juvenile court found
that Mother was in partial compliance with the case plan, and terminated family
reunification services. The court granted DCFS discretion to liberalize the
maternal grandmother’s visits. It also ordered DCFS to make best efforts to place
the child in an adoptive home.
      In the April 20, 2011 interim review report, the social worker reported that
the child had been placed in a foster home with Ms. S., who was interested in
adopting her. The social worker noted the child had a bond with Mother and the
maternal grandmother, the latter of whom had weekly unmonitored visits. The

                                            4
social worker also noted that several family members, including the maternal
grandmother, were interested in providing a permanent home for the child. The
maternal grandmother lived in a two bedroom residence, attended community
college, and was receiving Social Security disability benefits for mental health
issues. Because of her criminal history, which included felony convictions for
possessing a narcotic/controlled substance and burglary, the maternal grandmother
would require exemptions for placement of the child.
      Over the next few months, the social worker reported that Mother continued
to run away. The social worker also reported that the maternal grandmother had
been denied home approval pursuant to the Adoptions and Safe Family Act
(AFSA), but that the maternal grandmother intended to appeal.
      At the September 14, 2011 review of permanent plan hearing, the juvenile
court found that the planned permanent living arrangement with Ms. S. and the
specific goal of adoption were appropriate. In the October 20, 2011 section 366.26
report, the social worker reported the child had a strong bond and attachment to
Ms. S., calling her “mommy.”
      On December 14, 2011, the maternal grandmother filed a section 388
petition, requesting the court reconsider placing the child in her home as Mother’s
parental rights were going to be terminated. In the petition, the maternal
grandmother stated she had filed a grievance related to the denial of home approval
with DCFS on August 18, 2011, but had not received a response within the
specified time period. She complained that the social worker had failed to report
she was awaiting her appeal, and that she had been granted an exemption for her
criminal background on June 8, 2011. The court set a hearing on the maternal
grandmother’s section 388 petition for March 14, 2012.
      In the March 12, 2012 section 388 response, DCFS recommended that the
juvenile court deny the maternal grandmother’s section 388 petition. In the

                                          5
response, the social worker reported that the maternal grandmother’s appeal of her
AFSA denial had been heard at the management level, and had been scheduled to
be heard at the second management level. The social worker noted that the child
had never been placed with the maternal grandmother. The social worker stated
she did not observe a bond between the maternal grandmother and the child since
the child was placed with Ms. S. The social worker recounted several visits by the
maternal grandmother during which the child appeared unhappy or uncomfortable.
The maternal grandmother “would be late returning the child and the child would
be wet, soiled and very tired.” After one particular visit, the child reported that she
had been bitten by a dog, but the maternal grandmother did not mention the
incident to the social worker. The social worker also reported that the maternal
grandmother recently had been in a car accident and was without a car for several
weeks. Without informing DCFS, the maternal grandmother had friends and
neighbors transport the child during the visits. After Ms. S. informed DCFS, the
social worker had to remind the maternal grandmother that anyone transporting the
child was required to undergo a criminal background check. As a result, DCFS
changed the maternal grandmother’s visits from unmonitored to monitored.
      In the March 14, 2012 last minute information for the court, the social
worker reported that during a March 9, 2012 visit, the maternal grandmother had
made inappropriate remarks to the child, such as saying that the child’s foster
family was not her family and that Ms. S. was not her mother.
      On March 14, 2012, the juvenile court held a section 366.26 hearing. When
reminded of the maternal grandmother’s pending section 388 petition, the court
indicated it would rule on the petition. The juvenile court referee noted that he had
read the documents, and admitted the March 12, 2012 section 388 response and the
March 14, 2012 last minute information. Mother joined in the maternal
grandmother’s section 388 petition. The child’s counsel joined DCFS’s

                                           6
recommendation to deny the section 388 petition. The juvenile court asked the
maternal grandmother if she had anything to say. The maternal grandmother said,
“Yes.” The juvenile court stated, “Keep it short. You can come up.” The
maternal grandmother said:
      “I know that I’m probably at a long shot because of what I’ve been
      told, the past history here in this courthouse and because of the 2009
      petition that my daughter filed against me. However, I have done
      everything that the court asked me to do as far as rehabilitating and
      trying to reunify with both children. I am still here for my daughter,
      and I believe that the Department has been purposely sabotaging me
      as far as visits with my granddaughter and, you know, penalizing me
      because of the 388 that I filed, trying to get my granddaughter to
      return back home. I’ve never been a danger. I never did anything to
      my granddaughter. She’s closely bonded to me. I have a therapist
      calling me. They are now saying she’s seeing a therapist, this three-
      year-old child, who was a happy child. She had never had any
      problems. They are claiming she has anger outbursts because of the
      sporadic visits; that she sees me and they cancel visits. They’ve used
      me to try to find my daughter, accuse me of having my daughter live
      with me when she had never been to my home. They then tried to
      allow her to visit with the child in my home.

      “And, recently, I was -- someone hit my car. I had been on
      unmonitored visits for over a year, for eight hours every Friday.
      Then, because of it, being hit by someone else, which I didn’t have
      any control over, I asked to be accommodated, to have the pickup and
      drop-off place somewhere more accessible where I can catch a bus.
      They refused to do that. They, consequently, cancelled my --
      terminated my unmonitored visits and put me on monitored -- back on
      monitored visits for one hour every other week, when I was seeing her
      every week for eight hours. I did nothing to, you know, warrant this.
      I feel penalized because I did nothing. I tried to contact the worker,
      the F.F.A. [foster family agency] worker, to try to resolve the situation
      so that my transportation, you know -- we could continue with the
      visits as they were being done and to no avail. I got no help. As of
      January, my visits were, like I said, changed from the unmonitored to
      the monitored, which I felt was totally unfair. The child is very
      bonded to me. She knows who I am. She has a good relationship

                                         7
      with me. I’m willing to do whatever, you know, else I need to do to
      prove that I’m not a danger to my granddaughter and so that my
      family is not split up anymore and goes through any more of these bad
      cycles that it already has been. I was a minor when my daughter was
      first initially taken from me. I was [the] exact . . . same age she was
      when she had my granddaughter. And a lot of this is stuff that is
      being repeated. But then I didn’t really have a chance and didn’t
      know too much about the court system. Now I’m more aware, and it
      seems, like, kind of the same thing is going on with my daughter even
      though she failed to do her part to get the child back in her custody.
      I’m just trying to get my family back together so that we can go on
      and grow and become healthy as we should be. I don’t want to take
      up too much of your time. So that’s about it.”

      The juvenile court asked the maternal grandmother, “Is that it?” The
maternal grandmother replied, “Yes, sir.” Later, the maternal grandmother stated,
“Sorry. I have one last thing. I did get a grievance hearing last week on the 8th,
which I filed for . . . way back in August of last year, and I just finally got the
grievance. The gentleman said it would take two weeks for the response to that
hearing that I had.” The court denied the section 388 motion, finding that the
maternal grandmother had not met her burden of showing that there had been a
change of circumstances.
      The juvenile court then held the section 366.26 hearing on terminating
Mother’s parental rights. The court admitted several DCFS reports and heard from
the parties. Mother objected. The child’s counsel joined with DCFS in asking that
parental rights be terminated. The court terminated parental rights. Mother filed a
timely appeal.
                                    DISCUSSION
      On appeal, Mother contends (1) she has standing to challenge the denial of
the maternal grandmother’s section 388 petition because she was aggrieved by the
decision; (2) the juvenile court did not grant the maternal grandmother a full


                                            8
evidentiary hearing, as the court failed to allow the grandmother to testify under
oath, to inquire whether the grandmother had brought witnesses, or to allow her an
opportunity to cross-examine the social worker who prepared the DCFS reports;
and (3) because the matter must be remanded on the maternal grandmother’s
section 388 petition, the order terminating her parental rights must also be
reconsidered de novo by the juvenile court on remand.
       A.     Order Denying Maternal Grandmother’s Section 388 Petition
       In In re K. C. (2011) 52 Cal.4th 231, the California Supreme Court noted
that “only a person aggrieved by a decision may appeal.” (Id. at p. 236.) “An
aggrieved person, for this purpose, is one whose rights or interests are injuriously
affected by the decision in an immediate and substantial way, and not as a nominal
or remote consequence of the decision.” (Ibid.) The court held that a parent whose
parental rights have been terminated and who does not challenge that termination
lacked standing to appeal an order denying placement of the child with a
grandparent. (Id. at p. 234.) The court stated: “A parent’s appeal from a judgment
terminating parental rights confers standing to appeal an order concerning the
dependent child’s placement only if the placement order’s reversal advances the
parent’s argument against terminating parental rights.” (Id. at p. 238.) Thus, in In
re Esperanza C. (2008) 165 Cal.App.4th 1042, the appellate court held that the
Mother had standing to appeal an order denying a grandparent’s section 388
petition to place the child with the grandparent, which was entered prior to the
order terminating her parental rights. The appellate court reasoned that “placement
of a child with a relative has the potential to alter the juvenile court’s determination
of the child’s best interests and the appropriate permanency plan for that child, and
may affect a parent’s interest in his or her legal status with respect to the child.”
(Id. at p. 1054.)



                                           9
      Here, Mother objected to the termination of her parental rights by the
juvenile court. In addition, the reversal of the placement order could advance
Mother’s arguments against terminating her parental rights, as she might have
retained her parental rights had the maternal grandmother been granted custody
and decided to become the legal guardian of the child, instead of adopting her.
Whether the trial court would have granted custody, or whether the maternal
grandmother would have sought legal guardianship is not relevant, as “[w]e
liberally construe the issue of standing and resolve doubts in favor of the right to
appeal.” (In re Esperanza C., supra, 165 Cal.App.4th at p. 1053, citing Ajida
Technologies, Inc. v. Roos Instruments, Inc. (2001) 87 Cal.App.4th 534, 540.) In
short, Mother has standing to challenge the denial of the maternal grandmother’s
section 388 petition.
      At the hearing on the maternal grandmother’s section 388 petition, the
juvenile court stated it had read the petition. The court admitted the responsive
documents filed by DCFS. The court heard from the interested parties, including
the maternal grandmother. The grandmother never indicated she had additional
documents she sought to have admitted, or had additional witnesses whose
testimony she wished to present; nor did she indicate a desire to cross-examine the
social worker who prepared the DCFS reports. Moreover, it is unclear how
testifying under oath would have assisted the maternal grandmother, as the denial
of the section 388 petition was not based upon credibility issues. On this record,
the maternal grandmother was not denied her right to a full evidentiary hearing on
her section 388 petition. Even had the court erred, we would find any error
harmless, as the court did not abuse its discretion in determining that the maternal
grandmother had failed to demonstrate changed circumstances. In short, the
juvenile court did not err in denying the section 388 petition.



                                          10
      B.       Order Terminating Parental Rights
      Mother also contends the order terminating her parental rights should be
reversed, as the juvenile court erred in denying the maternal grandmother’s section
388 petition. Because we conclude the juvenile court did not err in denying the
maternal grandmother’s section 388 petition, the order terminating parental rights
is affirmed.
                                  DISPOSITION
      The orders are affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                   MANELLA, J.


We concur:




WILLHITE, Acting P. J.




SUZUKAWA, J.




                                         11